DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 03/09/2021 is hereby acknowledged.

Drawings
The drawings were received on 03/09/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over de Vreede et al. (US 2019/0207565 A1) in view of YOO et al. (US 2019/0288653A1).

Regarding Claim 1, de Vreede et al. discloses;
A digital radio frequency (RF) transmitter (Fig. 20, 21, claim 24: “A radio frequency (RF) transmitter”) comprising: 
processing circuitry (Fig, 20, 21, Claim 24: “a digital signal processor (DSP)”) configured to generate first, second, and third pattern signals (Fig. 3-5, 7, 14, Para. [0032]: “Each I/Q RF-DAC 308, 310, and 312 is configured to receive the same upsampled N-bit I and Q digital baseband signals I.sub.BB,UP[(N−1):0] and Q.sub.BB,UP[(N−1):0]”. That is, a first, second and third I/Q pattern signals are generated) based on a pattern of an inphase (I)-quadrature (Q) binary data pair and a pattern of an inverted I-Q binary data pair (Fig. 16. 17, Para. [0032], [0052]-[0053]: each “N-bit I and Q digital baseband signals” is generated based on pattern of I/Q data pair and “complementary”/inverted I/Q pattern data pair), the first through third pattern signals having a same pattern and different phases (Fig. 3-5, 7, 14, 17, Para. [0032]: “the same upsampled N-bit I and Q digital baseband signals…but are driven by a multi-phase set of square-wave I and Q local oscillator (LO) clocks CK.sub.0, CK.sub.45, CK.sub.90, CK.sub.135, CK.sub.180, CK.sub.225, CK.sub.270, and CK.sub.315, where each LO clock phase is shifted +/−45° with respect to its two adjacent LO clock phases.” Fig. 17: input  I/Q data pair pattern signals have different phases); and 
a …digital-to-analog converter (…-DAC) (Fig. 3, 5 7, 14, [0032]: “a harmonic rejection RF-DAC” 302, 702, 1402) configured to remove an n-th harmonic component of an RF analog signal (Para. [0035]: “The harmonic rejection RF-DAC 302 exploits this Fourier principle to cancel 3.sup.rd-order and 5.sup.th-order harmonics during its operation and thereby prevent (or at least substantially minimize) 3.sup.rd-order and 5.sup.th-order harmonic distortion in its phase-modulated RF output”) by amplifying the first through third pattern signals to have a certain magnitude ratio (Fig. 3, 5 7, 14, Para. [0035]: the output of “each I/Q RF-DAC” have different gains resulting in different magnitude ratio between the three “I/Q RF-DAC” outputs) and synthesizing the amplified first through third pattern signals into the RF analog signal (Fig. 3, 5 7, 14, Para. [0056]: “produce the final desired non-constant envelope output RF waveform RF.sub.OUT”), where “n” is an integer of at least 3 (Para. [0035]: “The harmonic rejection RF-DAC 302 exploits this Fourier principle to cancel 3.sup.rd-order and 5.sup.th-order harmonics during its operation and thereby prevent (or at least substantially minimize) 3.sup.rd-order and 5.sup.th-order harmonic distortion in its phase-modulated RF output”).
de Vreede et al. teaches an  I/Q RF-DAC instead of:
“switched-capacitor”.
On the other hand, in the same field of endeavor,  YOO et al. discloses a digital wireless transmitter with RF-DAC that includes:
“switched-capacitor” (Fig. 1, 8C 10C, 16, Para. [0046], [0052]:  “switched-capacitor power amplifier (SCPA)” for converting digital I/Q data pairs and inverted I/Q data pairs  into analog RF output signals).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the “harmonic rejection RF-DAC” 302, 702, 1402 of de Vreede et al. invention switched-capacitor power amplifier (SCPA) as taught by YOO et al. where doing so would (YOO et al., Para. [0048]) provide “high energy efficiency and superior linearity.”

Regarding Claim 2, de Vreede et al. in view of YOO et al. discloses all as applied to claim 1 above where de Vreede et al. further teaches; 
wherein when the n-th harmonic component is a third harmonic component, a phase of the first pattern signal leads a phase of the second pattern signal by 45 degrees and a phase of the third pattern signal by 90 degrees (Para. [0007]: “frequency agile RF-DAC based phase modulator includes first, second, and third RF-DACs, each configured to upconvert an input I/Q digital baseband signal pair to a local oscillator (LO) frequency but with the first RF-DAC being driven by a first set of LO clocks, the second RF-DAC being driven by a second set of LO clocks that is forty-five degrees out of phase with respect to the first set of LO clocks, and the third RF-DAC being driven by a third set of LO clocks that is a further forty-five degrees out of phase with respect to the second set of LO clocks [i.e. first pattern signals leads the third pattern signal by 90 degrees]. First, second, and third upconverted analog signals produced by the first, second, and third RF-DACs are combined to reinforce the fundamental LO component while canceling 3.sup.rd-order and 5.sup.th-order LO harmonics”.)

Regarding Claim 3, de Vreede et al. in view of YOO et al. discloses all as applied to claim 2 above where de Vreede et al.  further teaches;
wherein the SC-DAC includes: 
a first SC-DAC circuit (Fig. 7: 708) configured to receive and amplify the first pattern signal and output the amplified first pattern signal through an output terminal (Fig. 7, Para. 0039]: receives, amplifies and outputs the amplified first I/Q baseband signal at an RF output adder); 
a second SC-DAC circuit (Fig. 7: 710) configured to receive and amplify the second pattern signal and output the amplified second pattern signal through the output terminal (Fig. 7, Para. 0039]: receives, amplifies and outputs the amplified second I/Q baseband signal at the RF output adder); and 
a third SC-DAC circuit (Fig. 7: 712) configured to receive and amplify the third pattern signal and output the amplified third pattern signal through the output terminal(Fig. 7, Para. 0039]: receives, amplifies and outputs the amplified third I/Q baseband signal at the RF output adder).

Regarding Claim 4, de Vreede et al. in view of YOO et al. discloses all as applied to claim 3 above where YOO et al.  further teaches;
wherein an equivalent capacitance of the second SC-DAC circuit is "m" times an equivalent capacitance of each of the first SC-DAC circuit and the third SC-DAC circuit (Fig, 5: each SC-DAC cell has the same equivalent capacitance, hence the second SC-DAC cell is “m” times each of a first and a third SC-DAC cell), where "m" is a real number of at least 1 (Fig, 5: each SC-DAC cell has that same equivalent capacitance, hence there are a multiple of 1 time of each other.  That is multiple m is at least 1).

Regarding Claim 8, de Vreede et al. in view of YOO et al. discloses all as applied to claim 1 above where de Vreede et al. further teaches;
further comprising: 
a thermometer-to-binary converter (Fig. 9: a binary-to-thermometer encoder 902) configured to receive “k” bits of I data, “k” bits of Q data, “k” bits of inverted I data, and “k” bits of inverted Q data from a digital signal processor, convert the I data, the Q data, the inverted I data, and the inverted Q data into I binary data, Q binary data, inverted I binary data, and inverted Q binary data, respectively, and output the I binary data, the Q binary data, the inverted I binary data, and the inverted Q binary data to the processing circuitry (Fig. 9, 17, Para. [0041]: receives N-bits I data , Q data, complementary/inverted I data and complementary/inverted  Q data  and converts them into respective binary data), where “k” is an integer of at least 2 (Fig. 9, 17, Para. [0041]:  N-bits includes at least 2 (Fig. 17)).

Regarding Claim 9, de Vreede et al. in view of YOO et al. discloses all as applied to claim 8 above where de Vreede et al. further teaches;
wherein the processing circuitry is further configured to,
generate a plurality of clock signals having a duty ratio and different phases from each other (Fig. 3, Para. [0032]: “a multi-phase set of square-wave I and Q local oscillator (LO) clocks CK.sub.0, CK.sub.45, CK.sub.90, CK.sub.135, CK.sub.180, CK.sub.225, CK.sub.270, and CK.sub.315, where each LO clock phase is shifted +/−45° with respect to its two adjacent LO clock phases”) ; and 
generate the first through third pattern signals by multiplying the plurality of clock signals by the I binary data, the Q binary data, the inverted I binary data, and the inverted Q binary data (Fig. 3, Para. [0032]: “Each I/Q RF-DAC 308, 310, and 312 is configured to receive the same upsampled N-bit I and Q digital baseband signals I.sub.BB,UP[(N−1):0] and Q.sub.BB,UP[(N−1):0], but are driven by a multi-phase set of square-wave I and Q local oscillator (LO) clocks CK.sub.0, CK.sub.45, CK.sub.90, CK.sub.135, CK.sub.180, CK.sub.225, CK.sub.270, and CK.sub.315, where each LO clock phase is shifted +/−45° with respect to its two adjacent LO clock phases”).

Regarding Claim 10, de Vreede et al. in view of YOO et al. discloses all as applied to claim 9 above where de Vreede et al. further teaches;
wherein 
the plurality of clock signals include a first clock signal having a phase of 0 degree, a second clock signal having a phase of 45 degrees, a third clock signal having a phase of 90 degrees, a fourth clock signal having a phase of 135 degrees, a fifth clock signal having a phase of 180 degrees, a sixth clock signal having a phase of 225 degrees, a seventh clock signal having a phase of 270 degrees, and an eighth clock signal having a phase of 315 degrees (Fig. 3, 7, Para. [0032]: “Each I/Q RF-DAC 308, 310, and 312 is configured to receive the same upsampled N-bit I and Q digital baseband signals I.sub.BB,UP[(N−1):0] and Q.sub.BB,UP[(N−1):0], but are driven by a multi-phase set of square-wave I and Q local oscillator (LO) clocks CK.sub.0, CK.sub.45, CK.sub.90, CK.sub.135, CK.sub.180, CK.sub.225, CK.sub.270, and CK.sub.315, where each LO  clock phase is shifted +/−45° with respect to its two adjacent LO clock phases”), and 
the processing circuitry is configured to
generate the first pattern signal by first-multiplying the first clock signal by the I binary data, the third clock signal by the Q binary data, the fifth clock signal by the inverted I binary data, and the seventh clock signal by the inverted Q binary data and summing results of the first-multiplying (Fig. 3, 7, 17, Para. [0032]: “308/708” receives, multiplies  and sum’s I, Q, complementary I and complementary Q binary data with corresponding 0, 90, 180 and 270 degrees clocks), 
generate the second pattern signal by second-multiplying the second clock signal by the I binary data, the fourth clock signal by the Q binary data, the sixth clock signal by the inverted I binary data, and the eighth clock signal by the inverted Q binary data and summing results of the second-multiplying (Fig. 3, 7, 17, Para. [0032]: “310/710” receives,  multiplies and sum’s the I, Q, complementary I and complementary Q binary data with corresponding 45, 135, 225 and 315 degrees clocks), and 
generate the third pattern signal by third-multiplying the third clock signal by the I binary data, the fifth clock signal by the Q binary data, the seventh clock signal by the inverted I binary data, and the first clock signal by the inverted Q binary data and summing results of the third-multiplying(Fig. 3, 7, 17, Para. [0032]: “312/712” receives, multiplies and sum’s I, Q, complementary I and complementary Q binary data with corresponding 0, 90, 180 and 270 degrees clocks).

Regarding Claim 12, de Vreede et al. in view of YOO et al. discloses all as applied to claim 8 above where de Vreede et al. further teaches;
 generate a plurality of clock signals having a duty ratio (Fig., 3, 7, 16, Para. [0053]: “while using LO clocks CK.sub.I and CK.sub.Q having a duty cycle D=50%.”) and different phases from each other (Fig. 3-5, 7, 14, 17, Para. [0032]: “the same upsampled N-bit I and Q digital baseband signals…but are driven by a multi-phase set of square-wave I and Q local oscillator (LO) clocks CK.sub.0, CK.sub.45, CK.sub.90, CK.sub.135, CK.sub.180, CK.sub.225, CK.sub.270, and CK.sub.315, where each LO clock phase is shifted +/−45° with respect to its two adjacent LO clock phases.” Fig. 17: input  I/Q data pair pattern signals have different phases), and 
generate the first through third pattern signals by using at least one of the plurality of clock signals (Fig. 3-5, 7, 14, 17, Para. [0032]: “Each I/Q RF-DAC 308, 310, and 312 is…are driven by a multi-phase set of square-wave I and Q local oscillator (LO) clocks CK.sub.0, CK.sub.45, CK.sub.90, CK.sub.135, CK.sub.180, CK.sub.225, CK.sub.270, and CK.sub.315, where each LO clock phase is shifted +/−45° with respect to its two adjacent LO clock phases).

Regarding Claim 13, de Vreede et al. in view of YOO et al. discloses all as applied to claim 12 above where de Vreede et al. further teaches;
a first signal generation circuit (Fig. 17) configured to generate component signals (Fig. 17: I and Q input component data signals) respectively output as the first through third pattern signals when the pattern of the I-Q binary data pair is a first pattern (Fig. 17: generates  first I/Q output data pair as the as the first through third pattern signals); 
a second signal generation circuit (Fig. 17) configured to generate component signals (Fig. 17: I and Q input component data signals) respectively output as the first through third pattern signals when the pattern of the I-Q binary data pair is a second pattern (Fig. 17: generates  second I/Q output data pair as the as the first through third pattern signals); 
a third signal generation circuit (Fig. 17)  configured to generate component signals (Fig. 17: I and Q input component data signals) respectively output as the first through third pattern signals when the pattern of the I-Q binary data pair is a third pattern (Fig. 17: generates  third I/Q output data pair as the as the first through third pattern signals); and 
a fourth signal generation circuit (Fig. 17) configured to generate component signals (Fig. 17: I and Q input component data signals) respectively output as the first through third pattern signals, when the pattern of the I-Q binary data pair is a fourth pattern (Fig. 17: generates  fourth I/Q output data pair as the as the first through third pattern signals).

Regarding Claim 14, de Vreede et al. in view of YOO et al. discloses all as applied to claim 13 above where de Vreede et al. further teaches;
wherein each of the first through fourth signal generation circuits includes: 
a first component signal generation logic (Fig. 7, 17: first  DAC unit cell 1700) configured to generate a first component signal having a first duty ratio (Para . [0053]: “DAC unit cell 1700 is capable of producing four unique, 25% duty cycle, non-overlapping output waveforms covering all four quadrants of the I/Q signal plane”  That is, first I/Q component signal has a first duty cycle); 
a second component signal generation logic (Fig. 7, 17: second DAC unit cell 1700)  configured to generate a second component signal having a second duty ratio (Para . [0053]: “DAC unit cell 1700 is capable of producing four unique, 25% duty cycle, non-overlapping output waveforms covering all four quadrants of the I/Q signal plane” That is, second I/Q component signal has a second duty cycle); and 
a third component signal generation logic (Fig. 7, 17: third  DAC unit cell 1700) configured to generate a third component signal having a third duty ratio (Para . [0053]: “DAC unit cell 1700 is capable of producing four unique, 25% duty cycle, non-overlapping output waveforms covering all four quadrants of the I/Q signal plane” That is, third  I/Q component signal has a third duty cycle).

Regarding Claim 15, de Vreede et al. in view of YOO et al. discloses all as applied to claim 14 above where de Vreede et al. further teaches;
wherein the first duty ratio is 1/4, the second duty ratio is 1/2, and the third duty ratio is ¾ (Fig. 17, Para . [0053]: “DAC unit cell 1700 is capable of producing four unique, 25% duty cycle, non-overlapping output waveforms covering all four quadrants of the I/Q signal plane” That is, third  I/Q component signal has a third duty cycle. That is,  first the first duty ratio is 25% (1/4), the second duty ratio is 50% (1/2) and the third  duty ratio is 75% (3/4)).
Regarding Claim 17, de Vreede et al. in view of YOO et al. discloses all as applied to claim 1 above where de Vreede et al. further teaches;
the processing circuitry is further configured to generate first through third inverted pattern signals by inverting the first through third pattern signals (Fig. 3, 7, 16, 17,  Para. [0052]: first through third inverted pattern signals are obtained by taking complementary of  I and Q input data bits b.sub.I and b.sub.Q), and 
the SC-DAC is further configured to remove an n-th harmonic component of an inverted RF analog signal (Para. [0035]: “The harmonic rejection RF-DAC 302 exploits this Fourier principle to cancel 3.sup.rd-order and 5.sup.th-order harmonics during its operation and thereby prevent (or at least substantially minimize) 3.sup.rd-order and 5.sup.th-order harmonic distortion in its phase-modulated RF output”) by amplifying the first through third inverted pattern signals to have a certain magnitude ratio (Fig. 3, 5 7, 14, Para. [0035]: the output of “each I/Q RF-DAC” have different gains resulting in different magnitude ratio between the three “I/Q RF-DAC” outputs) and synthesizing the amplified first through third inverted pattern signals into the inverted RF analog signal (Fig. 3, 5 7, 14, Para. [0056]: “produce the final desired non-constant envelope output RF waveform RF.sub.OUT”), where “n” is an integer of at least 3 (Para. [0035]: “The harmonic rejection RF-DAC 302 exploits this Fourier principle to cancel 3.sup.rd-order and 5.sup.th-order harmonics during its operation and thereby prevent (or at least substantially minimize) 3.sup.rd-order and 5.sup.th-order harmonic distortion in its phase-modulated RF output”).

Claim 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over de Vreede et al. (US 2019/0207565 A1) in view of Aparin (US 2014/0269991A1).
Regarding Claim 20, de Vreede et al. discloses;
A wireless communication device (Fig. 20, 21, Para. [0056]: wireless communication device) comprising: 
a digital signal processor (DSP) (Fig, 20, 21, Claim 24) configured to modulate digital data output “k” bits of inphase (I) data, “k” bits of quadrature (Q) data, “k” bits of inverted I data, and “k” bits of inverted Q data ( Fig. 9, 17, Para. [0041]: a digital signal processor (DSP) receives N-bits I data , Q data, complementary/inverted I data and complementary/inverted  Q data), where “k” is an integer of at least 2 (Fig. 9, 17, Para. [0041]:  N-bits includes at least 2 (Fig. 17)); 
a digital radio frequency (RF) transmitter (Fig. 20, 21, claim 24: “A radio frequency (RF) transmitter”) configured to, 
generate a first pattern signal  (Fig. 3-5, 7, 14, Para. [0032]: “I/Q RF-DAC 308[708]… receive the same upsampled N-bit I and Q digital baseband signals I.sub.BB,UP[(N−1):0] and Q.sub.BB,UP[(N−1):0]” and generates a first pattern signal) having a pattern corresponding to a pattern of an I-Q binary data pair and a pattern of an inverted I-Q binary data pair ((Fig. 3, 7, 17, Para. [0032]: output of I/Q RF-DAC “308/708” includes  I, Q, complementary I and complementary Q binary data pairs), the I-Q binary data pair and the inverted I-Q binary data pair being generated based on thermometer-to-binary conversion on the I data, the Q data, the inverted I data, and the inverted Q data (Fig. 9, 17, Para. [0041]: a binary-to-thermometer encoder 902 receives N-bits I data , Q data, complementary/inverted I data and complementary/inverted  Q data  and converts them into respective binary data), where “k” is an integer of at least 2 (Fig. 9, 17, Para. [0041]:  N-bits includes at least 2 (Fig. 17)), and 
remove an n-th harmonic component of an RF analog signal ((Para. [0035]: “The harmonic rejection RF-DAC 302 exploits this Fourier principle to cancel 3.sup.rd-order and 5.sup.th-order harmonics during its operation and thereby prevent (or at least substantially minimize) 3.sup.rd-order and 5.sup.th-order harmonic distortion in its phase-modulated RF output”) by generating a second pattern signal and a third pattern signal (Fig. 3-5, 7, 14, Para. [0032]: “I/Q RF-DAC…310, and 312 is configured to receive the same upsampled N-bit I and Q digital baseband signals I.sub.BB,UP[(N−1):0] and Q.sub.BB,UP[(N−1):0]”.  That is, I/Q RF-DAC 310/710 generates second pattern signal and I/Q RF-DA 312/712 generates third pattern signal where when the three pattern signals are combined the 3rd and 5th harmonic component of an RF analog signal output is cancelled), the second pattern signal having a first phase difference from the first pattern signal, and the third pattern signal having a second phase difference from the first pattern signal ((Fig. 3-5, 7, 14, 17, Para. [0032]: “the same upsampled N-bit I and Q digital baseband signals…but are driven by a multi-phase set of square-wave I and Q local oscillator (LO) clocks CK.sub.0, CK.sub.45, CK.sub.90, CK.sub.135, CK.sub.180, CK.sub.225, CK.sub.270, and CK.sub.315, where each LO clock phase is shifted +/−45° with respect to its two adjacent LO clock phases.” Fig. 17: input  I/Q data pair pattern signals have different phases)), where “n” is an integer of at least 3; and 
a power amplifier (Fig. 7, 20, 21: 2006/2104: digital power amplifier (DPA)/switch-mode power amplifier (SMPA)) configured to receive the RF analog signal and to generate an RF output signal by amplifying the RF analog signal (Fig. 7, 20, 21, Para. [0038]: DPA/SMPA receives an RF analog signal for 702, amplifies and generates an RF output signal), the RF analog signal being generated by summing the first through third pattern signals ( Fig. 7, Para. [0039]: “the I/Q RF-DACs 708, 710, and 712 converts their respective upconverted I and Q digital signals to I and Q analog signals, which are then summed to produce three separate analog phase-modulated RF signals”).
de Vreede et al. does not teaches that the digital signal processor (DSP) is part of:
	“a modem”.
On the other hand, Aparin teaches (Fig. 1, 4A, 5 Para. [0110]-[0111]) a digital signal processor used for generating I/Q baseband signal can located or be part of:
	“a modem” (Para. [0110]: “the digital signal processor 570 and/or the digital-to-analog converter (DAC) 576 may be located…on a modem 128”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the digital signal processor (DSP) of de Vreede et al. invention as part of a modem as taught by Aparin where doing so would (Aparin., Para. [0033], [0057] ) provide “for digital processing” and “may adjust the power of the Tx signal”.

Regarding Claim 23, de Vreede et al. in view of  Aparin discloses all as applied to claim 20 above where de Vreede et al. further teaches;
wherein the digital RF transmitter is configured to generate a first component signal having a duty ratio of 1/4 as the first pattern signal (Para . [0053]: “DAC unit cell 1700 is capable of producing four unique, 25% duty cycle, non-overlapping output waveforms covering all four quadrants of the I/Q signal plane”  That is, first I/Q component signal has a first duty cycle of  25%(1/4)), a second component signal having a duty ratio of 1/2 as the second pattern signal(Para . [0053]: “DAC unit cell 1700 is capable of producing four unique, 25% duty cycle, non-overlapping output waveforms covering all four quadrants of the I/Q signal plane” That is, second I/Q component signal has a second duty cycle 50%(1/2)), and a third component signal having a duty ratio of 3/4 as the third pattern signal (Fig. 7, 17: third  DAC unit cell 1700) configured to generate a third component signal having a third duty ratio (Para . [0053]: “DAC unit cell 1700 is capable of producing four unique, 25% duty cycle, non-overlapping output waveforms covering all four quadrants of the I/Q signal plane” That is, third  I/Q component signal has a third duty cycle 75% (3/4)) by using at least one of a plurality of clock signals having the duty ratio of 1/4 and different phases from each other (Fig, 3, 7, 17, Para. [0032]: “Each I/Q RF-DAC 308, 310, and 312 is configured to receive the same upsampled N-bit I and Q digital baseband signals I.sub.BB,UP[(N−1):0] and Q.sub.BB,UP[(N−1):0], but are driven by a multi-phase set of square-wave I and Q local oscillator (LO) clocks CK.sub.0, CK.sub.45, CK.sub.90, CK.sub.135, CK.sub.180, CK.sub.225, CK.sub.270, and CK.sub.315, where each LO clock phase is shifted +/−45° with respect to its two adjacent LO clock phases”).

Allowable Subject Matter
Claim 5-7 and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record (See PTO-892 and PTO-1449) either alone or in combination fail to fairly teach or suggest the limitation of:
“…a first switched-capacitor digital-to-analog converter (SC-DAC) circuit including a plurality of first paths, each including a first amplifier and a first capacitor, the first SC-DAC circuit configured to receive a plurality of first pattern signals in parallel and output a first radio frequency (RF) signal by summing the plurality of first pattern signals;
a second SC-DAC circuit including a plurality of second paths, each including a second amplifier and a second capacitor, the second SC-DAC circuit configured to receive a plurality of second pattern signals in parallel and output a second RF signal by summing the plurality of second pattern signals; 
a third SC-DAC circuit including a plurality of third paths, each including a third amplifier and a third capacitor, the third SC-DAC circuit configured to receive a plurality of third pattern signals in parallel and output a third RF signal by summing the plurality of third pattern signals…” when particularly considered in view of the other limitations as recited in claims 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/            Examiner, Art Unit 2633               

/SAM K AHN/            Supervisory Patent Examiner, Art Unit 2633